Citation Nr: 1729940	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  12-12 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for residuals of frostbite of hands (claimed as bilateral hand problems).

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for trigger fingers condition (claimed as bilateral hand problems).

3.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for penfungal limitation, base of fingernails, etiology unknown (claimed as bilateral hand problems).

4.  Entitlement to service connection for residuals of frostbite of hands (claimed as bilateral hand problems).

5.  Entitlement to service connection for trigger fingers condition (claimed as bilateral hand problems).

6.  Entitlement to service connection for penfungal limitation, base of fingernails, etiology unknown (claimed as bilateral hand problems).

7.  Entitlement to an award of additional dependent compensation, T.M.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to May 1988. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.   The Veteran also appeals the denial of additional dependent compensation for T.M. 

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for residuals of frostbite of hands, trigger fingers condition, and penfungal limitation, base of fingernails, etiology unknown are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 1988 the Veteran filed a claim for service connection for a bilateral foot condition, gum disease and bilateral hand condition.  On his application for compensation or pension the Veteran listed three dependent children, T.M., H.M. and J.M.

2.  In an unappealed May 1989 the RO issued a rating decision granting the Veteran's claims for bilateral pes planus (rated at 30 percent disabling) and impacted teeth extraction with loss of bone (rated as noncompensable), and denying his claims for residuals of frostbite of hands, trigger fingers condition, and penfungal limitation, base of fingernails, etiology unknown, hallux valgus and gum disease.   

3.  Evidence submitted since the May 1989 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claims for service connection for residuals of frostbite of hands, trigger fingers condition, and penfungal limitation, base of fingernails, etiology unknown.

4.  The RO received the Veteran's VA Form 21-686c, Declaration of Status of Dependents, in December 1989, which listed his dependent children as H.M., J.M. and A.H.  T.M. was not listed.  He also submitted birth certificates for H.M., J.M., and A.H; however, certified public documents were submitted regarding T.M at that time.

5.  T.M.'s date of birth is September 1978.  The Veteran did not submit documentation such as a Social Security Number or certified birth certificate for T.M. prior to her obtaining the age of the age of 18 years old (or the age of 23 years old while pursuing a course of instruction at a VA approved educational institution), nor does the evidence suggest that T.M. was permanently incapable of self-support before reaching the age of 18.  


CONCLUSIONS OF LAW

1.  The May 1989 rating decision denying entitlement to service connection for residuals of frostbite of hands, trigger fingers condition, and penfungal limitation, base of fingernails, etiology unknown is final.  38 U.S.C.A. § 7105 (c) (West 2015); 38 C.F.R. §§ 20.1103, 20.204 (2016).

2.  Evidence received since the May 1989 rating decision is new and material and the previously denied claims for service connection for residuals of frostbite of hands, trigger fingers condition, and penfungal limitation, base of fingernails, etiology unknown are reopened.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (a) (2016).

3.  The criteria for entitlement to an award of additional compensation for a dependent have not been met.  38 U.S.C.A. §§ 1115, 5101, 5110 (West 2015); 38 C.F.R. §§ 3.4, 3.400, 3.401 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016). 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The duty to notify in this case was satisfied by a letter sent to the Veteran in November 2011, including the requirement for new and material evidence upon reopening.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4). 

In that regard, the Veteran's service treatment records, VA treatment records, private treatment records, hearing testimony and lay statements have been associated with the record. 

During the Board hearing, the undersigned discussed with the Veteran the issues on appeal, the evidence required to substantiate the claims, and asked questions to elicit information relevant to the claims.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) (2012) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The issue of entitlement to an award of additional dependent compensation, however, is one in which the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  See also Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  Further, VA has no duty to assist the appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid in substantiating this claim.  See 38 U.S.C.A. § 5103A (West 2014); Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  In the present claim, the outcome is dependent on when the Veteran provided the required information and documentation necessary to establish dependency for T.M. 

Claims to Reopen 

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c).  Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103 (a), 7104(a); 38 C.F.R. § 20.1100 (a). 

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  Evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In May 1989, the RO denied the Veteran's claims of service connection for frostbite of hands, trigger fingers condition, and penfungal limitation, base of fingernails, etiology unknown.  The Veteran was informed of this decision by letter dated in July 1989. As new and material evidence was not received within the one-year period following notification of the decision, and the Veteran did not initiate an appeal of the decision by filing a notice of disagreement, the decision became final.  38 U.S.C.A. § 7104 (a); 38 C.F.R. §§ 20.1100 (a), 20.1104.  

In October 2011, the Veteran submitted a claim to reopen the previously disallowed claims.  The Veteran filed a timely notice of disagreement in regards to his frostbite of hands, trigger fingers condition, and penfungal limitation, base of fingernails, etiology unknown claims in August 2011.  The RO subsequently issued an August 2013 Statement of the Case denying the Veteran's claims based upon a failure to submit new and material evidence.  The Veteran perfected an appeal of the RO's decision in May 2012.  A Supplemental Statement of the Case was issued in December 2016.  

The question before the Board is whether new and material evidence has been presented to warrant reopening the claims. The evidence received since the May 1989 rating decision includes VA treatment records, service treatment records (STR), hearing testimony and statements by the Veteran concerning the etiology of his bilateral hand conditions.  More specifically, the Veteran's VA treatment records include a December 2006 diagnosis of mild sclerodactyly, a November 2012 note of hypopigmentation and hyperkeratosis with visible erythema and inflammation of distal fingers and a March 2014 diagnosis of arthritis, carpal tunnel syndrome, hand or finger tendinitis and hand tenosynovitis.  

The Veteran also testified during his March 2017 hearing that he was exposed to cold weather during a 15 hour march while stationed in Korea.  

This evidence contributes to a more complete picture surrounding the origin of the Veteran's claimed bilateral hand conditions and the current extent of those conditions.  Therefore, the Board finds that new and material evidence has been received and the criteria to reopen the Veteran's claims for service connection for service connection for residuals of frostbite of hands, trigger fingers condition, and penfungal limitation, base of fingernails, etiology unknown, are met.  To this extent, the appeal is granted.  

Entitlement to an Award of Additional Dependent Compensation

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110 (f).

Veterans having a service-connected condition evaluated at a disability rating of 30 percent or more may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18, or under 23 if attending an approved school, or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4 (b)(2).

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401 (b).

The "date of claim" for additional compensation for dependents is either (1) the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; or (2) the date notice is received of the dependent's existence, if evidence is received within a year of notification of VA's request.  38 C.F.R. § 3.401 (b)(1).  

Any person who applies for any VA compensation or pension benefit must furnish VA with the Social Security number of any dependent upon whom the application is based. VA shall deny an application for compensation or pension to any person who fails to furnish VA with a requested Social Security number.  The application may be reconsidered if the Veteran subsequently furnishes VA with the Social Security number.  See 38 U.S.C.A. § 5101 (c).

In May 1988 the Veteran filed a claim for service connection for a bilateral foot condition, gum disease and bilateral hand condition.  On his application for compensation or pension the Veteran listed three dependent children, T.M., H.M. and J.M.  T.M.'s date of birth was listed as September 1978.

In May 1989 the RO issued a rating decision granting the Veteran's claims for bilateral pes planus and impacted teeth extraction with loss of bone and denying his claims for residuals of frostbite of hands, trigger fingers condition, and penfungal limitation, base of fingernails, etiology unknown, hallux valgus and gum disease.  

In July 1989 the RO issued a notice letter informing the Veteran of his May 1988 service connection claims and the value of his disability compensation.  This notice letter specifically requested that the Veteran furnish the full name, date and place of birth, of each of his children, and the name and address of the person having custody on a VA Form 21-686c.  The notice letter specifically requested the date and place of birth of T.M., H.M. and J.M..  It also requested a certified copy of a public document for each child.  The Veteran was notified in the letter that if the requested information was not received within one year from the date of the letter, the VA could not pay the additional benefits to which he may be entitled earlier than the date that VA received it. 

The RO received the Veteran's VA Form 21-686c in December 1989, which listed his dependent children as H.M., J.M. and A.H.  T.M. was not listed.  He also submitted birth certificates for H.M., J.M., and A.H.  No certified public documents were submitted regarding T.M.

In a letter dated in February 22, 1990, the Veteran was informed that his award had been amended to include benefits for his spouse and children.  This would have been based on the information provided in the December 1989 VA Form 21-686c.  The record does not reflect that the Veteran filed a notice of disagreement with additional award of benefits for his dependents within one year of notification of the decision.  Thus, the decision became final. 

In July 2010, the Veteran acknowledged that he did not submit information on T.M. with his original declaration of status of dependents.  

Although he made recent claims that he spoke to a VA counselor in 1990, the record does not contain any evidence that he supplied a VA Form 21-686c or other claim to add T.M. as a dependent in 1990.  Regardless, the record does not show that he submitted a birth certificate for T.M. at that time or that he provide T.M. Social Security number to VA at that time.  Specifically, the pertinent statute provides that VA shall deny an application for compensation or pension to any person who fails to furnish VA with a requested Social Security number.  See 38 U.S.C.A. § 5101.

Since, the VA did not receive an subsequent request from him to add T.M. as a dependent until 2010, well after her age of majority and the record does not show that T.M. was incapable of self-support prior to reaching the age of 18, the RO's decision to deny additional benefits for her is correct and the Veteran's claim for entitlement to an award of additional dependent compensation must be denied.    

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the Veteran did not provide the required information to add T.M. as a dependent, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

New and material evidence has been received, and the claim for entitlement to service connection for residuals of frostbite of hands (claimed as bilateral hand problems) is reopened; to this extent only, the appeal is granted.

New and material evidence has been received, and the claim for entitlement to service connection for trigger fingers condition (claimed as bilateral hand problems) is reopened; to this extent only, the appeal is granted.

New and material evidence has been received, and the claim for entitlement to service connection for penfungal limitation, base of fingernails, etiology unknown (claimed as bilateral hand problems) is reopened; to this extent only, the appeal is granted.

Entitlement to an award of additional dependent compensation, T.M., is denied.


REMAND

While the Board regrets the additional delay, upon review of the evidence, the Board finds that further development for the claims is necessary to afford the Veteran every possible consideration.

Although the Veteran was afforded an examination in connection with his bilateral hand condition claims in April 1989, in light of the new and material evidence which has been received by the Board suggesting that the Veteran has various disabilities of the hands, a new examination is necessary for purposes of adjudicating the Veteran's claims.  Given that the Veteran has submitted new and material evidence which reflects that he may have left and/or right hand conditions which may have been incurred due to in-service injury, the Board finds that a new VA examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any condition of the bilateral hands.  The examiner should be provided access to the Veteran's electronic file and the examination report should state that a review of the file was conducted. 

After an examination of the Veteran and review of the medical record, the examiner should:

a)  Identify all hand and/or finger conditions currently manifested or that have been manifested at any time since October 2011.  In particular, the examiner should be asked to identify if the record supports a finding of (i) residuals of frostbite, (ii) trigger fingers, and/or (iii) perifungal condition of the fingernails. 

b)  For each disability identified, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disability is related to active duty service to include the Veteran's reports of  exposure to cold weather while in service. 

A complete rationale should accompany each opinion provided.  If the requested opinion cannot be resolved without speculation, the examiner must provide an explanation why an opinion cannot be provided without speculation, whether the inability is due to the limits of the examiner's knowledge or the limits of medical knowledge in general, or whether there is additional evidence that would permit the needed opinion to be provided

2.  After completing any additional notification or development deemed necessary, the Veteran's claims for service connection should be readjudicated.  If the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


